USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1754                                   UNITED STATES,                                      Appellee,                                         v.                                    REXHEP GASHI,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. William G. Young, U.S. District Judge]                                ____________________                                       Before                               Torruella, Chief Judge,                          Stahl and Lynch, Circuit Judges.                                ____________________            James                  L.                    Sultan,                            Ch                             arles W. Rankin and Rankin & Sultan on brief for       appellant.            Donald                   K. Stern, United States Attorney, and Theodore B. Heinrich,       Assistant U.S. Attorney, on brief for appellee.                                ____________________                                  November 18, 1997                                ____________________                 Per                     Curiam.                                                         Upon                                  careful review of the briefs and record,            we               find                    no                       merit in defendant's contentions.  To the contrary,            as we  read  the sentencing  transcript, the  district  court            departed by two criminal history categories under U.S.S.G.  S            4A1.3 and amply explained such departure by reference to  the            seriousness  of  defendant's  conduct,  his  vacated  Florida            conviction, and his high  risk of recidivism.  We cannot  say            that the departure was unreasonable, and we perceive no abuse            of discretion here.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                          -2-